Citation Nr: 0309369	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  01-06 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from March 10, 1945 to 
November 27, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in April 2001, by 
which the RO denied the veteran's request for an increased 
evaluation for his service-connected bronchial asthma, rated 
as 30 percent disabling.  In January 2002, the Board remanded 
this matter for additional development.  It has been returned 
for further appellate processing.


FINDING OF FACT

The veteran's bronchial asthma is productive of no worse than 
59 percent of predicted forced expiratory volume in one 
second (FEV-1), and a 64 percent ratio of FEV-1 to forced 
vital capacity (FVC); his disability generally requires daily 
use of a bronchodilator, and use of Prednisone once a year.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6602 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his asthma disability is more 
severely disabling than that contemplated by a 30 percent 
rating.

Disability evaluations are determined by comparing the 
symptoms the veteran is experiencing with criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  When making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the entire medical history and circumstances.  
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

According to 38 C.F.R. § 4.97, Diagnostic Code 6602 (2002), a 
30 percent rating is warranted if the FEV-1 is from 56 to 70 
percent of the predicted value, or if the ratio of FEV-1 to 
FVC is from 56 to 70 percent of the predicted value, or if 
the veteran needs daily inhalation or oral bronchodilator 
therapy, or if he needs inhalation anti-inflammatory 
medication.  A 60 percent rating is warranted if the FEV-1 is 
from 40 to 55 percent predicted, or if the ratio FEV-1/FVC is 
from 40 to 55 percent predicted, or if the veteran has at 
least monthly visits to a physician for required care of 
exacerbations, or if he undergoes intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  The maximum rating of 100 percent is 
warranted if the FEV-1 is less than 40 percent predicted, or 
if the FEV-1/FVC ratio is less than 40 percent predicted, or 
if the veteran has more than one asthma attack per week with 
episodes of respiratory failure, or if he requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.

The report of a VA examination conducted in December 2000 
reveals a history of hospitalizations on two occasions for 
recurrent pneumonia.  It was noted that the veteran had been 
followed on a very regular basis at VA about once a month and 
had been in touch with a doctor whenever his symptoms flared 
at home.  His medications for asthma included Azmacort 2 
puffs every day, Serevent as needed, which he used 2 or 3 
times a week, Albuterol spray as needed, and Vancenase nasal 
spray which he used each night.  The examiner had an 
impression that the veteran had bronchial asthma with a 
history of recurrent pneumonia.  The examiner described the 
asthma as fairly stable and requiring regular visits to the 
doctor to control the various medications.  Pulmonary 
function studies indicated that his FVC was 62 percent of 
predicted normal and after Albuterol spray the FVC was 76 
percent of predicted normal.  FEV-1 was 54 percent of 
predicted normal and after Albuterol spray it was 67 percent 
of predicted normal.  The ratio of FEV-1 to FVC was 89 
percent predicted normal and after Albuterol it was 91 
percent of predicted normal.  

A report of the VA examination conducted in July 2002 
reflects a history of using Prednisone about once a year with 
the last administration being the previous year.  It was 
noted that the veteran visited the allergy clinic every three 
months and was hospitalized for asthma almost once every 
year.  He uses a bronchodilator every day.  Pulmonary 
function studies revealed an FEV-1 of 59 percent of predicted 
normal.  The FVC was 72 percent of predicted normal.  The 
FEV-1/FVC ratio was 64 percent.  Total lung capacity was 
slightly reduced at 5.48 liters, which was 77 percent of 
predicted normal.  Evidence of hyperinflation was present as 
indicated by an increased respiratory volume to total lung 
capacity.  The diffusion capacity was normal when corrected 
for alveolar volume.  The examiner reported the veteran's 
presentation as consistent with mild obstructive airway 
disease.  The report related that the veteran had not 
experienced respiratory failure.  

VA treatment records dated from February 1996 to March 2003 
reflect pulmonary function tests performed in connection with 
VA compensation and pension examinations in October 1999, 
December 2000, and July 2002.  The veteran was hospitalized 
twice for knee surgery and once for back surgery.  While the 
outpatient treatment records reflect some thirteen visits for 
treatment that could possibly be related to asthma, eight of 
these visits were characterized as being for medication 
management.  While the five remaining visits (December 2000, 
June 2001, April 2002, July 2002, and November 2002) resulted 
in prescriptions for asthma-related medication, they were not 
described as being for treatment of exacerbations from 
asthma.  

The Board finds that a rating in excess of 30 percent for the 
veteran's asthma disability is not warranted because the 
veteran's disability picture does not more nearly approximate 
the criteria for the next higher rating.  The results of the 
veteran's pulmonary function studies conducted in December 
2000 and again in July 2002 reflected an FEV-1 of 67 percent 
and 59 percent, respectively, which is not within the 40 to 
55 percent range for a higher rating.  Likewise, the FEV-
1/FVC results were 91 percent and 64 percent, respectively, 
neither of which is within the 40 to 55 percent range for a 
60 percent evaluation.  Furthermore, while the evidence 
reveals that the veteran sought treatment at VA, the records 
do not show that the relevant visits were at least monthly, 
or that the visits were for treatment of exacerbations of the 
asthma; rather, they were for management of the medicine used 
to control the asthma.  Finally, the evidence fails to show 
treatment consisting of three courses of systemic 
corticosteroids a year.  Given this state of the evidence the 
Board finds that a higher rating is not warranted.  The 
preponderance of the evidence is against the claim.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations likewise apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments to 38 C.F.R. 
§ 3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran of the evidence needed 
to substantiate his claim for benefits by letter dated in 
April 2002.  That letter advised the veteran that the 
evidence needed to establish an increased evaluation was 
evidence of symptoms and findings showing that the service-
connected disability had worsened to the point of meeting the 
criteria for a higher evaluation.  The letter asked the 
veteran to provide any additional relevant medical treatment 
evidence for the asthmatic condition.  

VA must notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of whose obligation it 
was to produce evidence to substantiate the claim by way of 
the letter noted above.  The veteran was notified of the new 
obligations under VCAA and its implementing regulations in 
the January 2002 remand by the Board and the April 2002 
letter from the RO.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  In response to the April 2002 letter, 
the veteran indicated that the only physicians he had seen 
were at VA.  Treatment records from VA were obtained.  
Further, the veteran was provided with VA examinations in 
December 2000 and July 2002.  While the veteran contended 
that the first examination was inadequate, no such contention 
was raised as to the second examination.  Taken together, the 
Board is persuaded that there is no reasonable possibility 
that further development would unearth any additional 
relevant evidence.  Therefore, further development under the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no additional benefit flowing to the appellant are to be 
avoided). 



	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating in excess of 30 percent for bronchial 
asthma is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

